Citation Nr: 1211717	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to extension of the delimiting date beyond August 7, 2008 for Chapter 30 educational assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1998.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a determination of the Atlanta, Georgia Regional Office (RO) Education Center that denied an extension of the Veteran's delimiting date beyond August 7, 2008 for educational assistance benefits.

The case was remanded for additional development in April 2009 to schedule a hearing. 

The Veteran was afforded a hearing in February 2012 before the undersigned Veterans Law sitting at Columbia, South Carolina.  The transcript is of record.

The case was remanded for additional development in February 2011.  


FINDINGS OF FACT

1.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on August 7, 2008, ten years from the date of her discharge from service on August 7, 1998.

2.  The Veteran did not have a later period of active duty, and it is not documented that she suffered physical or mental disability that prevented her from initiating or completing her chosen program of education within the otherwise applicable eligibility period. 



CONCLUSION OF LAW

The criteria for an extension of the delimiting date are not met. 38 U.S.C.A. 3011, 3031, 3031 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7050, 21.7051 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).

In this case, VCAA notice is not required.  This is because the claim of entitlement to extension of the delimiting date beyond August 7, 2008 will be adjudicated as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board must deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Factual Background and Legal Analysis

The law provides for a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits.  That period begins on the date of the Veteran's last discharge from active duty.  The date following the ending date of this ten-year period is called the "delimiting date." 38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050.  An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible. 38 C.F.R. § 21.7051.

In this case, the Veteran separated from active service on August 7, 1998.  As such, her delimiting period for receipt of Chapter 30 educational assistance benefits expired on August 7, 2008, ten years after her discharge from active duty.  The appellant asserts and has presented documentation showing that her husband sustained a traumatic and severely debilitating accident in May 2008.  She relates that she was his primary caretaker as he was unable to perform activities of daily living.  It is maintained that was the primary reason that prevented her from attending a summer Advance Standing Program towards obtaining a Masters degree in social work to qualify for a position as a VA social worker.  The Board notes that there is documentation of record showing that the Veteran was eligible for and did in fact receive VA education assistance following her discharge from service.  She wrote in August 2008 that she graduated from and obtained a Bachelor's degree in social work from Limestone College on May 9, 2008.  

It is shown, however, that the appellant does not assert and the evidence does not establish that she had a physical disability during the remaining three months of her entitlement to educational assistance benefits (ending on August 7, 2008) that precluded a program of education during her basic Chapter 30 delimiting period.  The Veteran testified that she was depressed, had anxiety and missed a lot of work when her husband was injured, and during an ensuing period of financial hardship.  VA outpatient records attest to her receiving mental health treatment dating from 2002 for symptoms that included poor sleep, marital problems, financial distress, anxiety and depression, etc.  However, VA outpatient records reflect no mental health treatment after October 2007.  A VA attending psychiatrist noted in July 2009 that she had not been seen since 2007 and she was discharged from treatment.  This demonstrates that the Veteran was not seeking mental health treatment in the months prior to and on her delimiting date on August 7, 2008.  During the personal hearing in October 2010, she indicated that she had evidence to submit in support of the claim, and the sitting Veterans Law Judge advised her that the case would be left open for 30 days for the submission of additional evidence.  Nothing was received from her during the allotted time.  As such, the criteria for an extension of the Chapter 30 delimiting period are not met.

While the Board is sympathetic to the Veteran's situation, including the untimely accident of her husband that required her assistance in his sustained convalescence, VA (including the Board) is bound by the applicable law and regulations in force as promulgated. See 38 U.S.C.A. § 7104(c) (West 2002).  Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet.App. 425 (1994).  It has been held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet.App. 429, 432-33.  Therefore, as the Veteran's delimiting date was August 7, 2008, and there is no documentation that she was physically or mentally incapable of pursuing an education program, she is ineligible for VA educational assistance after that date. 

Under the circumstances, an extension of the delimiting date beyond August 7, 2008 for Chapter 30 educational assistance benefits is not granted.  The Veteran's claim is denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable to the facts of this case. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 



ORDER

An extension of the delimiting date beyond August 7, 2008 for Chapter 30 educational assistance benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


